            Case 2:20-cv-00485-RFB-EJY Document 1 Filed 03/09/20 Page 1 of 7



 1   CRAIG B. FRIEDBERG, ESQ.
     Nevada Bar No. 004606
 2   Law Offices of Craig B. Friedberg, Esq.
     4760 South Pecos Rd., Ste 103
 3   Las Vegas, Nevada 89121
     P: (702) 435-7968
 4   attcbf@cox.net
 5   Attorney for Plaintiff IGOR POPOV and
     all others similarly situated
 6
 7                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
8
 9   IGOR POPOV, individually and on
     behalf of all others similarly situated,           Case No.: 2:20-cv- 00485
10
                           Plaintiff,                   CLASS ACTION COMPLAINT AND
11                                                        DEMAND FOR JURY TRIAL
     v.
12
     JACK IN THE BOX INC., a Delaware
13   company,
14                         Defendant.
15          Plaintiff Igor Popov brings this class action under the Telephone Consumer
16   Protection Act against Defendant Jack in the Box Inc. to stop its practice of sending
17   unauthorized text messages promoting its restaurants, and to obtain redress for all
18   persons similarly injured by its conduct. Plaintiff alleges as follows upon personal
19   knowledge as to himself and his own acts and experiences, and, as to all other matters,
20   upon information and belief, including investigation conducted by his attorneys.
21                                  NATURE OF THE ACTION
22          1.     This case challenges Defendant’s practice of sending unauthorized text
23   messages to consumers promoting its fast food restaurants.
24          2.     Defendant's text messages violated the Telephone Consumer Protection
25   Act, 47 U.S.C. § 227, and caused Plaintiff and putative members of the Class to suffer
26   actual harm, including the aggravation, nuisance, loss of time, and invasions of privacy
27   that result from the receipt of such calls, lost value of cellular services paid for, and a
28   loss of the use and enjoyment of their phones, including wear and tear to their phones’

                                                    1
            Case 2:20-cv-00485-RFB-EJY Document 1 Filed 03/09/20 Page 2 of 7



 1   data, memory, software, hardware, and battery components, among other harms.
 2         3.     Accordingly, Plaintiff seeks an injunction requiring Defendant to cease
 3   sending unsolicited text messages to consumers, as well as an award of actual and/or
 4   statutory damages and costs.
 5                                           PARTIES
 6         4.     Plaintiff Popov is, and at all times relevant to the allegations in the
 7   complaint was, a Las Vegas, Nevada resident. Plaintiff received Jack in the Box's
8    unauthorized text messages while physically located in Las Vegas.
 9         5.     Defendant Jack in the Box is a Delaware company headquartered in San
10   Diego, California.
11                                  JURISDICTION & VENUE
12         6.     This Court has federal question subject matter jurisdiction over this action
13   pursuant to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer
14   Protection Act, 47 U.S.C. § 227 ("TCPA").
15         7.     The Court has personal jurisdiction over Defendant and venue is proper in
16   this District because Defendant's unauthorized telemarketing scheme was directed by
17   Defendant to Plaintiff in this District as part of a nationwide text messaging campaign
18   regularly involving text messages to other consumers in this District.
19                                  FACTUAL ALLEGATIONS
20         8.     Defendant is a company that owns, operates, and/or franchises Jack in the
21   Box's branded fast food restaurants nationwide.
22         9.     To increase sales at Jack in the Box restaurants, and as part of a general
23   marketing scheme, Defendant markets Jack in the Box restaurants using text messages
24   to consumers.
25         10.    This case arises from Defendant's unsolicited text messages to Plaintiff and
26   other consumers.
27         11.    In fact, Plaintiff regularly receives unsolicited marketing texts from
28   Defendant.

                                                  2
            Case 2:20-cv-00485-RFB-EJY Document 1 Filed 03/09/20 Page 3 of 7



 1          12.    For example, on February 14, 2020, Defendant text messaged Plaintiff
 2   from short code 43972, without Plaintiff's consent:
 3
 4
 5
 6
 7
8
 9
10
11
12
13          13.    Plaintiff has never provided his consent to Jack in the Box to send him text
14   messages to his cellular phone number using an automatic telephone dialing system.
15          14.    Defendant's unsolicited texts were a nuisance that aggravated Plaintiff,
16   wasted his time, invaded his privacy, diminished the value of the cellular services he
17   paid for, caused him to temporarily lose the use and enjoyment of his phone, and caused
18   wear and tear to his phone's data, memory, software, hardware, and battery
19   components.
20          15.    In sending the unsolicited text messages at issue, Jack in the Box, or a
21   third party acting on its behalf, utilized an automatic telephone dialing system;
22   hardware and/or software with the capacity to store or produce cellular telephone
23   number to be called, using a random or sequential number generator, or to dial
24   telephone numbers from preloaded lists. This is evident from the circumstances
25   surrounding the text messages, including the text messages' commercial and generic
26   content, that the text messages were unsolicited, and that they were sent from a short
27   code, which is consistent with the use of an automatic telephone dialing system to send
28   text messages.

                                                  3
             Case 2:20-cv-00485-RFB-EJY Document 1 Filed 03/09/20 Page 4 of 7



 1           16.    On information and belief, Jack in the Box, or a third-party acting on its
 2   behalf, sent substantively identical unsolicited text messages en masse to the cellular
 3   telephone numbers of thousands of consumers. This is evident from the text messages'
 4   commercial and generic content, that the text messages were unsolicited, and that they
 5   were using an automatic telephone dialing system.
 6           17.    To the extent the text messages were sent on Defendant's behalf to
 7   consumers, Defendant provided the third-party access to its records, authorized use of
8    its trade name and devoted short code, otherwise controlled the content of the messages,
 9   and knew of, but failed to stop, the sending of the text messages in violation of the
10   TCPA.
11           18.    Accordingly, Plaintiff brings this action pursuant to Federal Rules of Civil
12   Procedure 23(b)(2) and 23(b)(3) on behalf of himself and all others similarly situated
13   and seeks certification of the following Class:
14           ATDS Class: All persons who, on or after four years prior to the filing of
             the initial complaint in this action through the date of class certification,
15           (1) were sent a text message to their cellular telephone number by or on
             behalf of Jack in the Box, (2) using a dialing system substantially similar to
16           the dialing system used to text message Plaintiff, (3) for a substantially
             similar reason as Defendant texted Plaintiff.
17
18           19.    The following individuals are excluded from the Class: (1) any Judge or
19   Magistrate presiding over this action and members of their families; (2) Defendant, its
20   subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its
21   parents have a controlling interest and their current or former employees, officers and
22   directors; (3) Plaintiff's attorneys; (4) persons who properly execute and file a timely
23   request for exclusion from the Class; (5) the legal representatives, successors or assigns
24   of any such excluded persons; and (6) persons whose claims against Defendant have
25   been fully and finally adjudicated and/or released. Plaintiff anticipates the need to
26   amend the class definitions following appropriate discovery.
27           20.    Numerosity: The exact size of the Class is unknown and unavailable to
28   Plaintiff at this time, but it is clear that individual joinder is impracticable. On

                                                    4
            Case 2:20-cv-00485-RFB-EJY Document 1 Filed 03/09/20 Page 5 of 7



 1   information and belief, Defendant sent unsolicited text messages to thousands of
 2   individuals who fall into the Class definition. Class membership can be easily
 3   determined from Defendant's records.
 4          21.    Typicality: Plaintiff's claims are typical of the claims of the other
 5   members of the Class. Plaintiff is a member of the Class, and if Defendant violated the
 6   TCPA with respect to Plaintiff, then it violated the TCPA with respect to the other
 7   members of the Class. Plaintiff and the Class sustained the same damages as a result of
8    Defendant's uniform wrongful conduct.
 9          22.    Commonality and Predominance: There are many questions of law
10   and fact common to the claims of Plaintiff and the Class, and those questions
11   predominate over any questions that may affect individual members of the Class.
12   Common questions for the Class include, but are not necessarily limited to the
13   following:
14          a)     How Defendant gathered, compiled, or obtained the telephone numbers of
                   Plaintiff and the Class;
15
            b)     Whether the text messages were sent using an automatic telephone dialing
16                 system;
17          c)     Whether Defendant's text messages were sent for the purpose of
                   marketing Defendant's restaurants;
18
            d)     Whether Defendant sent some or all of the text messages without the
19                 consent of Plaintiff and the Class; and
20          e)     Whether Defendant's conduct was willful and knowing such that Plaintiff
                   and the Class are entitled to treble damages.
21
            23.    Adequate Representation: Plaintiff will fairly and adequately
22
     represent and protect the interests of the Class and has retained counsel competent and
23
     experienced in complex class actions. Plaintiff has no interest antagonistic to those of
24
     the Class, and Defendant has no defenses unique to Plaintiff.
25
            24.    Policies Generally Applicable to the Class: This class action is
26
     appropriate for certification because Defendant has acted or refused to act on grounds
27
     generally applicable to the Class as a whole, thereby requiring the Court's imposition of
28

                                                  5
            Case 2:20-cv-00485-RFB-EJY Document 1 Filed 03/09/20 Page 6 of 7



 1   uniform relief to ensure compatible standards of conduct toward the members of the
 2   Class, and making final injunctive relief appropriate with respect to the Class as a whole.
 3   Defendant's practices challenged herein apply to and affect the members of the Class
 4   uniformly, and Plaintiff's challenge of those practices hinges on Defendant's conduct
 5   with respect to the Class as a whole, not on facts or law applicable only to Plaintiff.
 6          25.    Superiority: This case is also appropriate for class certification because
 7   class proceedings are superior to all other available methods for the fair and efficient
8    adjudication of this controversy given that joinder of all parties is impracticable. The
 9   damages suffered by the individual members of the Class will likely be relatively small,
10   especially given the burden and expense of individual prosecution of the complex
11   litigation necessitated by Defendant's actions. Thus, it would be virtually impossible for
12   the individual members of the Class to obtain effective relief from Defendant's
13   misconduct. Even if members of the Class could sustain such individual litigation, it
14   would still not be preferable to a class action, because individual litigation would
15   increase the delay and expense to all parties due to the complex legal and factual
16   controversies presented in this case. By contrast, a class action presents far fewer
17   management difficulties and provides the benefits of single adjudication, economy of
18   scale, and comprehensive supervision by a single court.
19
20                              FIRST CAUSE OF ACTION
                                Violation of 47 U.S.C. § 227
21                       (On Behalf of Plaintiff and the ATDS Class)
22          26.    Plaintiff repeats and realleges the allegations of paragraphs 1 through 25 of
23   this complaint and incorporates them by reference.
24          27.    Defendant and/or its agents transmitted text messages to cellular
25   telephone numbers belonging to Plaintiff and the other members of the ATDS Class
26   using an automatic telephone dialing system.
27          28.    These solicitation text messages were sent without the consent of Plaintiff
28   and the other members of the ATDS Class.

                                                   6
             Case 2:20-cv-00485-RFB-EJY Document 1 Filed 03/09/20 Page 7 of 7



 1           29.   Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii), and as a
 2   result, under 47 U.S.C. §§ 227(b)(3)(B)-(C), Plaintiff and members of the ATDS Class
 3   are entitled to a minimum of $500 and a maximum $1,500 in damages for each
 4   violation.
 5                                    JURY TRIAL DEMAND
 6           30.   Plaintiff requests a jury trial.
 7                                    PRAYER FOR RELIEF
8            WHEREFORE, Plaintiff Popov, individually and on behalf of the Class, prays
 9   for the following relief:
10           a)    An order certifying this case as a class action on behalf of the Class as
11   defined above, and appointing Plaintiff as the representative of the Class and his counsel
12   as Class Counsel;
13           b)    An award of actual and/or statutory damages and costs;
14           c)    An order declaring that Defendant's actions, as set out above, violate the
15   TCPA;
16           d)    An injunction requiring Defendant to cease all unsolicited text messaging
17   activity, and to otherwise protect the interests of the Class; and
18           e)    Such further and other relief as the Court deems necessary.
19   Dated: March 9, 2020
20                                       Respectfully Submitted,
21                                       LAW OFFICES OF CRAIG B. FRIEDBERG, ESQ.
22                                       BY:     /s/ Craig Friedberg
                                                 CRAIG B. FRIEDBERG, ESQ.
23                                               4760 South Pecos Road, Suite 103
                                                 Las Vegas, Nevada 89121
24                                               ph: (702) 435-7968
25                                               Counsel for Plaintiff Igor Popov, and all others
                                                 similarly situated
26
27
28

                                                      7
